United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 4, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-10540
                    USDC No. 3:02-CR-366-ALL-G
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                       DEMOND MONTA EASTER,

                                                 Defendant-Appellant.



          Appeal from the United States District Court
               for the Northern District of Texas


BEFORE JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*



          Jason Hawkins, the Assistant Federal Public Defender

appointed to represent Demond Monta Easter, has requested leave to

withdraw from this appeal and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).        Hawkins notes that

Easter waived his right to appeal his sentence, with certain

exceptions, and Hawkins asserts that Easter’s sentencing presents


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
no nonfrivolous issue for appeal.    Easter has received a copy of

Hawkins’s motion and brief, but he has filed no response.

          Our independent review of the record reveals no poten-

tially meritorious issues for appeal not discussed by counsel.

Accordingly, Hawkins’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities in this case, and

the appeal is DISMISSED.   See 5TH CIR. R. 42.2.

          MOTION GRANTED; APPEAL DISMISSED.




                                 2